DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive.

102 Rejection
With respect to applicant’s arguments directed towards claim 1, specifically Brunner failing to teach measuring a local electromagnetic field, the examiner respectfully disagrees.  Insofar as how the claim structurally recites measuring, the magnetometer is capable of measuring an electromagnetic field distribution, as magnetometers measure the direction, strength, or relative change of a magnetic field at a particular location.  The argued local electromagnetic field distribution is not part of the claimed combination of a module and reads as an intended use limitation for the module.  The taught magnetometer is capable of measuring a 
Further, applicants argue the comparing step, however, the examiner would like to point out that “the comparing” steps is recited in the alternative.  The examiner suggest further defining the claim over the prior art by positively requiring the comparison step.
With respect to applicant’s arguments with respect to claim 7, Burnner compares the respective measurement data, the dead reckoning data measured with the magnetometer, with the specified map, 514, to fuse the data together for improving the position of devices within a location of a developing map, thereby determining a more accurate respective position of the device 100 with the infrastructure.  The comparison step is considered by the examiner as the step in which the measured data is compared against the specified map data to increase the accuracy of positioning when specific features of the mobile device are not available.  The examiner suggests further defining the comparison step to overcome the current art rejection.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, and 13-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunner et al. (2011/0117924).

	With respect to claim 1, Brunner et al. teaches an add-on module (i.e. supporting software found on 100) that, when integrated in a device (100), is configured to equip the device (100) with a localization functionality, the add-on module comprising: a measuring unit (120) configured to passively measure ( using a magnetometer 124), a local electromagnetic field distribution generated by an infrastructure (i.e. using the magnetometer sensor, the device 100, is capable of determining its position [0030]) without any data being exchanged with the infrastructure (as the magnetometer is used to determine a dead reckoning of the device without any information exchange with a building as the device enters the building); and a localization unit (150) configured to, send, to a server (112) via a wireless data connection [0015] and [0019], at least one of the local electromagnetic field distribution measured (via sensor 120), or the instantaneous spatial position of the add-on module determined (i.e. via the dead reckoning data).

With respect to claim 2, Brunner et al. teaches the add-on module wherein the add-on module (i.e. software) is implemented in hardware (156) and further comprise a connection interface (i.e. the indirectly taught bus connection from 156 to 154, to 152), the add-on module (software) is physically connectable to the device (100) via a connection between the connection 

With respect to claim 3, Brunner et al. teaches the add-on module (software, 158) stored on a non-transitory computer-readable medium (154) in the device (100), and the software causes at least one processor (152) of the device (100) to implement the measuring unit (120) and the localization unit (150) when the software (158) is executed by the at least one processor (152).

With respect to claim 4, Brunner et al. teaches the add-on module (software) wherein the the add-on module (software) is configured, to cause the device (100) to emit the at least one ping signal (i.e. a wireless signal) and detect the response signal [0035] and at least one of perform a transit-time analysis [0035] based on at least one of the response signals (i.e. a transition distance based on the dead reckoning and wireless signal), and send to the server (112, [0039-0040]) a result of the transit-time analysis (i.e. a position of the mobile device [0037] [0037-0040].

With respect to claim 5, Brunner et al. teaches the add-on module (software) wherein the add-on module (i.e. software) is configured to at least transfer, to the server (112), the signal from the satellite-based positioning system [0029] for determining the instantaneous spatial position (i.e. as the data from the SPS system is capable of being fused with the dead reckoning data for better results).

 a server (112), comprising: a communication module (502); a data storage medium (514) to store a specified map (i.e. information from previously stored data related to a position of a mobile device, for example a building [0036]) and a position database [0019], the specified map [0036] defining a spatially resolved reference field distribution (i.e. as determined access points and their positons are stored for future reference and improved position accuracy [0036] of a structure capable of  being) a field-generating infrastructure (as the infrastructure is not part of the claimed combination of “a server” but how the server is intended to be used); and at least one processor (512), connected to the communication module (502) and the data storage medium (514), the at least one processor (512) being configured to, obtain, via the communication module, 502, respective measurement data from each respective device (100) among a plurality of devices (i.e. future devices sensing information to build the databased for mapping and improving position accuracy if a device returns to that position [0036]), the respective measurement data (i.e. dead reckoning data) indicating an electromagnetic field distribution measured locally (via 124 of a mobile device 100) at the respective device (100), compare the respective measurement data (dead reckoning data), with the specified map (514, to fuse data together for improving the position of devices within a location of a developing map), to determine a respective position (of a device 100) at which the respective device (100) measured the respective measurement data (like magnetic field [0020]), and store or update the respective position (in the database) in the position database in the position database [0036].

With respect to claim 8, Brunner et al. teaches a method for localizing at least one device (100), equipped with an add-on module (i.e. software), the method comprising: creating (i.e. a 

With respect to claim 9, Brunner et al. teaches the method wherein, the creating the map creates the map by performing a simulation using (i.e. fused data related to the building of Fig. 5, [0035-0036]), specified field propagation model (i.e. for example a channel model [0035] based on determined round trip times of signal for monitoring the propagation of a signal wave, insofar as how the specifics the field propagation model is structural defined), the field propagation model being provided with positions (bases on the position of the device 100), device types (i.e. like PND, PDA, etc. [0015], all capable of being used in the mapping and positioning operation) and operating profiles (i.e. data information specific to the building containing 302 and 304 [0030]) of field-emitting components (302 and 304) of the field-emitting stationary infrastructure as input data (for aiding in the determination of the position of the devices with respect to the building [0035-0036]).



With respect to claim 11, Brunner et al. teaches the method further comprising: obtaining the reference field distribution (as described in [0035-0035] which discloses storing positional data related to building structure of Fig. 5 and the stationary infrastructure 302 and 304), measuring a variation in electromagnetic field distribution over time (i.e. a strength of signals) in the monitoring region (via 124 and the RSSI) over at least a specified time period (of operation and is used as a fusion of data to better the positioning the device).

With respect to claim 13, Brunner et al. teaches a memory (154, Fig. 3) storing a computer program (158), including commands which, upon execution of the computer program (158), by at least one processor (152), cause the rejected method of claim 8 to be performed by the processor (152).



With respect to claim 15, Brunner et al. teaches an apparatus (150, Fig. 3) for integrating to a device (100) to equip the device (100) with a localization functionality, comprising: at least one processor (152) configured to passively measure (via 124), a local electromagnetic field distribution generated by an infrastructure (i.e. using 124, the device 100, is capable of determining its position [0030]), without any data being exchanged with the infrastructure (as the magnetometer is used to determine a dead reckoning of the device with any information exchange with a building as the device enters the building), and perform sending, to a server (112) via a wireless data connection [0015] and [0019], at least one of the local electromagnetic field distribution measured (via sensor 120), or the instantaneous spatial position of the add-on module determined (i.e. via the dead reckoning data).

With respect to claim 16, Brunner et al. teaches the apparatus (150, Fig. 3) further comprising a connection interface (i.e. the indirectly taught bus connection from 156 to 154, to 152), the apparatus (150) being physically connectable to the device (100) via a connection between the connection interface and a corresponding device-based interface (i.e. the interfaces existing between the internal components of 100).



With respect to claim 18, Brunner et al. teaches the apparatus (150) wherein the at least one processor (152) is configured to cause the device (100) to emit at least one ping signal and detect response signals (i.e. via a wireless transceiver to produce a wireless signal to a local access point [0032]), and at least send to the server  (112) at least one of the response signals (i.e. return signal), the times at which the response signals were detected [0032], or a result of the transit-time analysis (to increase the accuracy of the determination).

With respect to claim 19, Brunner et al. teaches the apparatus (150) where the at least on processor (152) is configured to at least transfer to the server (112), the signal from the satellite-based positioning system [0029] for determining the instantaneous spatial position (i.e. as the data from the SPS system is capable of being fused with the dead reckoning data for better results).

With respect to claim 21, Brunner et al. teaches the method wherein the specified time period is at least one day (i.e. during the operation of the device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunner et al. (2011/0117924) in view of Tyler et al. (2018/0025603).

With respect to claim 6, Brunner et al. teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the add-on module is configured to determine whether the add-on module is in an emission sensitive zone based one the instantaneous spatial position, and delay transmission of a first signal by at least one of the add-on module or the when the add-on module is in the emission- sensitive zone.
Tyler et al. teaches a similar module that is configured to determine (via a tracking computer 110) whether an add-on module (i.e. software) is in an emission sensitive zone (i.e. for example on a flight where transmitting signals is not allowed) based one the instantaneous spatial position (based on determined location), and delay transmission of a first signal by when the add-on module (on the device) is in the emission- sensitive zone [0064].
..

Claims 12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunner et al. (2011/0117924) in view of Ibrahim et al. (CNN based Idoor Localization using RSS Time-Series).

With respect to claim 12, Brunner et al. teaches all that is claimed in the above rejection of claim 11 but remains silent regarding wherein the obtaining the reference field distribution includes inputting the variation in electromagnetic field distribution to a specified machine learning component.
Ibrahim et al. teaches a similar method that includes inputting (Fig. 2) the variation in electromagnetic field distribution (i.e. RSS data as it changes over time) to a specified machine learning component (CNN)
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method to include the machine learning component for  

With respect to claim 22, Brunner et al. teaches all that is claimed in the above rejection of claim 11 but remains silent regarding wherein the specified machine learning component is a deep-learning based artificial neural network, the deep-learning based artificial neural network being trained to reduce noise in the variation in electromagnetic field distribution over time, the noise being caused by time-varying sources not included in the field- emitting stationary infrastructure.
Ibrahim et al. teaches a similar method that includes the variation measured over time (i.e. the time series data of RSS readings) are provided as an input to a deep-learning based artificial neural network (CCN, Section IV) being trained to reduce noise in the variation in electromagnetic field distribution over time (Section II, left column, para. 3), the noise being caused by time-varying sources not included in the field- emitting stationary infrastructure (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method to include the machine learning component for processing measured time series data as taught by Ibrahim et al. because such an approach improves the accuracy of position detection, Abstract. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bhimavarapu et al. (2018/0252535) which teaches mapping a cart in a virtual map using sensors like a magnetometer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853